Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/ 2022 has been entered.
 Claims 1-16 and 19-20 are under consideration in the instant Office Action.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sierks et al., WO2012/058308 (3/3/2021 PTO-892), Sierks et al., 2011 (3/3/2021 PTO-892) and Goldman et al., 2010 (3/3/2021 PTO-892) in view of Steiner et al., 2006 (3/3/2021 PTO-892).
Sierks 2012 teaches antibodies that bind to A oligomers and using them in diagnostic methods including ELISAs (see page 8, 3rd paragraph). Sierks 2010 teaches that reagents that can specifically target the naturally derived oligomers would be valuable tools for diagnostic and therapeutic application for Alzheimer’s disease (see page 2, lines 15-19). Sierks 2012 teaches multiple antibodies against A oligomers including C6 and A4 scFv antibodies (see page 5, lines, 11-13; page 6) as in instant claims 1, 2, 4-6 and 19. Sierks 2012 teaches that their C6 antibody can be used in any diagnostic format to determine the presence of A oligomers (see page 12, 2nd paragraph) as in instant claim 19. Sierks 2012 teaches that the diagnostic format may be a “sandwich ELISA” and immobilizing C6 nanobodies to solid support, adding a biological sample containing A oligomers and adding a second or third antibody linked to a detection label (see page 15, 1st paragraph, page 17, 2nd paragraph) as in instant claims 1-2 and 4-6. Sierks 2012 teaches that the physiological sample includes brain tissue, serum cerebrospinal fluid (CSF), urine or saliva (see page 4, lines 13-14) as in instant claim 3. Sierks 2012 teaches enzymatic labels such as horse radish peroxidase (HRP) and that the type of label is chosen dependent on the ease of conjugation with the product and sensitivity required (see page 10, 1st paragraph) as required for labeled detection agents as in instant claims 1-2. Sierks 2012 teaches using a blocking solution including BSA, casein or solutions of 5% milk powder (see page 16, 3rd paragraph; page 21, lines 19-20) as required in instant claims 1-2 and 7-8. Sierks 2012 teaches incubating the sample for 1-2 hours (see page 16, lines 28-31) as in instant claims 10-12. Sierks 2012 teaches incubation of A and C6 nanobody at 37 degree Celsius (see page 23, lines 5-7) as required in instant claims 13-14. Sierks 2012 teaches amplification of the signal (see page 14, 1st paragraph) but does not specifically teach the instantly claimed labeled phage specific for the target oligomer of instant claims 1-2.
Sierks 2011 teaches that CSF levels of A, tau and -syn are biomarkers for different neurodegenerative diseases including Alzheimer’s disease, Parkinson’s disease and dementia with Lewy body and the different levels of these biomarkers in the CSF will provide a more refined and powerful tool to facilitate early and accurate diagnosis of a variety of neurodegenerative disease (see page 1192, 2nd column, “Discussion”) as in instant claims 1-3 and 19-20. Sierks 2011 teaches using the antibody scFv A4 to detect soluble oligomer A aggregates in ELISA (see page 1191, 1st column, 3rd paragraph) and using D10 and D5 nanobody to detect -syn in CSF samples (see page 1191, 2nd column, 2nd paragraph) as instant claims 1-6. Sierks 2011 teaches using immobilized antibodies inside nanowells to bind target antigens (see page 1190, 1st column, top of 2nd paragraph) and reads on capture antibody coated on a solid surface as in instant claims 1-2. Sierks 2011 teaches that these immobilized nanobodies, including scFv A4, D10 and D5 can detect fentomolar concentrations of the antigens (see page 1192, 2nd column, 1st and 3rd paragraph and page 1193, 2nd column, 2nd paragraph) as in instant claims 1-2. Sierks 2011 teaches that the A4 nanobody is very sensitive and is able to distinguish between AD CSF sample from Parkinson’s disease and normal samples (see page 1194, 1st column, 1st and 2nd paragraphs) as required in instant claims 1-3 and 20. Sierks 2011 does not specifically teach the instantly claimed labeled SRP-phage specific for the target oligomer of instant claims 1-2.
Goldman teaches amplification of immunoassays using phage-displayed single domain antibodies (sdAb). Goldman teaches using label phage displayed antibodies as reporter reagents. Goldman teaches that biotinylated phage is better than dye labeled phage (see abstract). Goldman teaches streptavidin-HRP (see page 183, 1st column, 2nd paragraph) as in instant claims 1-2. Goldman teaches using these label phage reporter reagents in immunoassays like ELISAs (see abstract and page 182, 2nd column, 2nd paragraph). Goldman teaches antiphage-HRP used in ELISA which leads to signal amplification (see page 183, bottom of 2nd column). Goldman teaches that the phage displayed antibody that was biotinylated showed about 5 times improvement since the phage allows for a higher number of labeling agents than single antibody alone would (see page 184, 2nd column, 1st paragraph and page 185, 2nd column). Goldman does not teach using this method to detect oligomers.
See Sierks 2012, Sierks 2011 and Goldman as discussed above. None teach using the SRP-phage of instant claims 1 and 2.
Steiner teaches that even proteins that fold well in bacteria are frequently displayed poorly on filamentous phage (see abstract). Steiner teaches that directing proteins to the cotranslational signal recognition particle (SRP) translocation pathway results in much higher display levels than directing them to the conventional post-translation Sec translocation pathway (see abstract and page 828, bottom of 2nd column). Steiner teaches that the SRP also improves the display levels for scFv fragments (see page 828, bottom of 2nd column). Steiner teaches that the SRP phage maintains or improves the levels of protein displayed in phage (see page 829, 2nd column, 2nd paragraph). Steiner does not teach using phage as signal amplifier in an ELISA to detect oligomers.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Sierks 2012, Sierks 2011, Goldman and Steiner. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because one would want to be able to distinguish between different samples from different diseases even with a low antigen signal present early on in the progression of the disease as in instant claims 1-2. One of ordinary skill in the art would be motivated to use the scFv antibodies, such as A4, taught by Sierks 2011 in the diagnostic method using an ELISA, as taught by Sierks 2012 since the scFv A4 antibody is able to detect fentomolar concentrations of the antigens (see page 1192, 2nd column, 1st and 3rd paragraph and page 1193, 2nd column, 2nd paragraph), is very sensitive and able to distinguish between AD CSF sample from Parkinson’s disease and normal samples (see page 1194, 1st column, 1st and 2nd paragraphs) as required in instant claims 1-2 and 20. One would also be able to use these methods to measure the levels of the oligomers in any subject including ones without neurodegenerative disease symptoms as in instant claim 20. One would be motivated to use the HRP label phage in the ELISA as a reported reagent since Goldman teaches that the labeled HRP phage is able to improve the sensitivity of the ELISA by amplifying it signal. All of these modifications leads to an improvement to the method which would be a desirable effect. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (i.e., Sierks 2012 and Sierks 2011’s method of immunocapture of A oligomers with a specific scFv in an ELISA), and a person of ordinary skill would recognize that it would improve similar methods (i.e., Goldman’s method of amplifying the signal with phage) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
While none of the references teach the concentration range of the phage of instant claims 15-16, the amount of phage needs for the immunoassay would be achieved through routine optimization (see MPEP § 2144.05) since it is known that the not great amounts of phage are needed to bind the oligomers in the assay. 
Finally, the person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Steiner teaches that the SRP phage improve the display of scFv antibodies. One of ordinary skill in the art would be motivated to use all of the possible modifications known in the art to improve a diagnostic method and would be motivated to use the SRP phage in the ELISA immunoassay since SRP also improved the display levels for scFv fragments (see Steiner: page 828, bottom of 2nd column). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 1-8, 10-16 and 19-20 are obvious over Sierks 2012, Sierks 2011, Goldman and Steiner. 

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sierks et al., WO2012/058308 (3/3/2021 PTO-892), Sierks et al., 2011 (3/3/2021 PTO-892) and Goldman et al., 2010 (3/3/2021 PTO-892) in view of Steiner et al., 2006 (3/3/2021 PTO-892) and Kirsch et al., 2008 (3/3/2021 PTO-892).
See Sierks 2012, Sierks 2011, Goldman and Steiner as discussed above. None specifically teach using the 2% milk as instant claim 9.
Kirsch teaches the use of 2% milk as a blocker for an ELISA with scFv antibodies. Kirsch clearly teaches using 2% milk as a blocking buffer (see page 12 of 15, lower parts of 1st and 2nd column) as in instant claim 9.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Sierks 2012, Sierks 2011, Goldman, Steiner and Kirsch. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because one would want to be able to distinguish between different samples from different diseases even with a low antigen signal present early on in the progression of the disease. One of ordinary skill in the art would be motivated to use the 2% milk blocking solution on the instant assay since one is using a scFv antibody and would be guided by the methods taught by Kirsch teaches the use of 2% milk as a blocker for an ELISA with scFv antibodies (see page 12 of 15, lower parts of 1st and 2nd column). One of ordinary skill in the art would be motivated to use all of the possible modifications known in the art to improve a diagnostic method. All of these modifications leads to an improvement to the method which would be a desirable effect. 
Therefore, claims 1-16 and 19-20 are obvious over Sierks 2012, Sierks 2011, Goldman, Steiner and Kirsch. 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. Applicant argues that the Sierks references only teaches a detection antibody and not a capture antibody and that the Sierks teaches away from the instant invention because it teaches a label free system of detection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The references of record, as discussed above, teach or make obvious all of the required limitations. For example, Sierks 2012 teaches that their C6 antibody can be used in any diagnostic format to determine the presence of A oligomers (see page 12, 2nd paragraph) and that the diagnostic format may be a “sandwich ELISA” and immobilizing C6 nanobodies to solid support, adding a biological sample containing A oligomers and adding a second or third antibody linked to a detection label (see page 15, 1st paragraph, page 17, 2nd paragraph).  Therefore the Sierks references clearly teach that the known antibodies may be used in these immunoassays with labels.  In contrast to applicants’ assertions, Sierks’ teachings are not limited to a label free system as argues by the applicant, but broadly include the contents of the entire disclosure. MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Therefore, there is no teaching away from the instantly claimed invention in the prior art. 
It also pointed out that antibodies are versatile and interchangeable in their function in an assay and may be used as either a capture of detection antibodies in these types of immunoassays as long as they do not cause interference. Applicant has not provided any evidence that the specific capture or labeling antibody makes a difference in the instantly claimed method. See KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). Applicant continues to argue that the antibodies taught in the prior art are not versatile but fail to state why they are not.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  All of the references of record teach all of the required limitations and motivation to combine and modify the assays to produce a better process, as set forth above.
Applicant also argues the Steiner reference teaches no improvement for scFv display yield. This is not found persuasive because the Steiner reference clearly teaches that while scFv fragments are already well displayed using Sec-dependent signal sequence that using SRP-dependent signal sequence were greater or at least equal to those using the Sec-dependent signal sequence and included scFv fragment proteins. Steiner states: “These findings strongly suggest that the use of the cotranslational SRP pathway substantially expands the range of the protein that can be efficiently displayed on the phage particles without having negative effects on the already well-displayed proteins.” (see paragraph spanning pages 282-289). Therefore, Steiner does not teach away from using SRP signaling with scFv but actually points out that it is the better system since it will not adversely affect the scFv display.  
Therefore, the applicant’s arguments are not found persuasive and the rejections of record are maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649